Title: To George Washington from George Washington Motier Lafayette, 26 May 1798
From: Lafayette, George Washington Motier
To: Washington, George



Sir
Wittmold [Germany] the 26th May 1798

I Just received your kind letter of the 5th of December it was taken at sea by a French privateer, and brought to Mr Murray at the Hague. this gentleman very politely sent it to us. it made me very happy to see that you still preserved for me that kindness whose effects I so often experienced when with you. I am now extremely happy. I am with my parents and sisters who love me as I love them most tenderly, and I have the pleasure to see that they are pleased with me. I am confident that you were glad when you learned that I had at last joined my family and I hope that you are certain that my gratitude for you has no bounds. the time I passed at Mount Vernon has left in my heart a deep impression and a voyage to America (where I shall accompany my father) is particularly agreable to me on account of its giving me the opportunity of seeing you, and thanking you myself again. we are obliged to leave my mother and sisters in France, my mother’s state of health, being too weak to support a sea voyage, though it is not bad enough to become alarming.
I am now separated from my excellent friend Mr Frestel. we could not ask from him to be longer absent from his parents whom he had so long quitted for me, and after having had him amongst us some time We were obliged to let him go away. Judge of what

my heart suffered by that unhappy separation. permit me to be the interpretor of all his sentiments towards you.
My Father writes to you and will express better than I can do it all what we feel for you, and I hope that you know me sufficiently to render it needless for me to speak of the sentiments of respect, veneration, and gratitude, with which I have the honour to be Sir your most obedient humble servant

G. W. Motier Lafayette


I thank you very much for the good news you give me of Christopher.

